Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 02/01/2022 has been entered. Claim 1 has been amended. Claims 1-15 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20170221960 A1) in view of Kim (US 20210151511 A1).
	Regarding claim 1, Lin (e.g., Figs. 1-2, 4-5, and 7) discloses an array substrate, comprising: 
a base substrate (a base substrate 120); 
a light-emitting component (OLED element 160) on the base substrate (the base substrate 120); 
(optical sensor 110) located on a side (bottom side) of the base substrate (base substrate 120) that is remote from the light-emitting component (the OLED element 160 is located on upper side of the base substrate 120); and
a light-shielding layer (light-shielding layer 130) between the light-emitting component (OLED element 160) and the base substrate (base substrate 120), 
wherein the light-shielding layer has a plurality of holes arranged in an array (the light-shielding layer 130 includes a plurality of light transmission holes 135 arranged in an array), projections of the holes (light transmission holes 135) on the base substrate (base substrate 120) do not overlap with a projection of each of the light-emitting component (OLED element 160) on the base substrate (base substrate 120) and fall within a projection of the light sensor (optical sensor 110) on the base substrate (base substrate 120), 
wherein the array comprises at least two sub-arrays, each of the sub-arrays comprises at least two holes (Figs. 1-2, 4-5, and 7 show the light-shielding layer 130 includes a plurality of light transmission holes 135 arranged in an array, the array comprises at least two sub-arrays, each comprising two light transmission holes), a minimum distance from a hole in a sub-array of the sub-arrays to a hole in an adjacent sub-array of the sub-arrays is greater than a distance between two adjacent holes in the sub-array (e.g., Fig. 7 shows one arrangement, which is reproduced below, wherein D2>D1, D2 corresponds to a minimum distance from a hole in a sub-array of the sub-arrays to a hole in an adjacent sub-array of the sub-arrays, and D1 corresponds to a distance between two adjacent holes in the sub-array).

    PNG
    media_image1.png
    567
    769
    media_image1.png
    Greyscale

Annotated version of Lin’s Fig. 7
Lin (e.g., Figs. 1-2, 4-5, and 7) discloses wherein the array substrate further comprises a covering layer (layer 170), but does not disclose the covering layer comprises a first adhesive layer, a polarizer, a second adhesive layer and a spacer layer arranged sequentially from a side proximate to the base substrate to a side distal to the base substrate. However, the claimed features are well known in the display devices. As an example, Kim (e.g., Figs. 1-11) discloses an OLED display device including an optical fingerprint sensor similar to that disclosed by Lin, wherein the array substrate further comprises a covering layer on the light-emitting component (e.g., Fig. 3; OLED display layer 225), and the covering layer comprises a first adhesive layer (e.g., Fig. 3; optical clear adhesive (OCA) 224), a polarizer (e.g., Fig. 3; polarizer 222), a second adhesive layer (e.g., Fig. 3; optical clear adhesive (OCA) 221) and a spacer layer (e.g., Fig. 3; cover layer 100) arranged sequentially (e.g., Fig. 3) from a side proximate to the base substrate (e.g., Fig. 3; substrate 226) to a side distal to the base substrate (e.g., Fig. 3; substrate 226). As other examples, applicant may refer to references Song (US 20170300736 A1) and Jones (US 20170220844 A1). Both Song and Jones disclose an (e.g., Fig. 3B) and Jones (e.g., Fig. 7) further disclose wherein the array substrate further comprises a covering layer on the light-emitting component, and the covering layer comprises a first adhesive layer, a polarizer, a second adhesive layer and a spacer layer arranged sequentially from a side proximate to the base substrate to a side distal to the base substrate. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim, Song, or Jones to the display device of Lin. The combination/motivation would be to provide an OLED display panel integrated with an optical fingerprint sensor with an improved optical image quality and an optical protection.  

5.	Claims 1-3, 6-7 and 9-15 are rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170017824 A1) in view of Huang (US 20180366593 A1) and further in view of Kim (US 20210151511 A1).
Regarding claim 1, Smith (e.g., Figs. 6 and 7) discloses an array substrate, comprising: 
a base substrate (a base substrate 204); 
a light-emitting component (OLED element 607b) on the base substrate (the base substrate 204); 
a light sensor (optical sensor 202) located on a side (bottom side) of the base substrate (base substrate 204) that is remote from the light-emitting component (the OLED element 607b is located on upper side of the base substrate 204); 
(light-shielding layer 607c) between the light-emitting component (OLED element 607b) and the base substrate (base substrate 204), 
wherein the light-shielding layer has a plurality of holes arranged in an array (the light-shielding layer 607 includes a plurality of light transmission holes 220 arranged in an array), projections of the holes (light transmission holes 220) on the base substrate (base substrate 204) do not overlap with a projection of each of the light-emitting component (OLED element 607b) on the base substrate (base substrate 204) and fall within a projection of the light sensor (optical sensor 202) on the base substrate (base substrate 204).

Smith (e.g., Figs. 6 and 7) discloses the array comprises at least two sub-arrays, each of the sub-arrays comprises at least two holes (e.g., Fig. 7), but does not disclose a minimum distance from a hole in a sub-array of the sub-arrays to a hole in an adjacent sub-array of the sub-arrays is greater than a distance between two adjacent holes in the sub-array. However, Huang (e.g., Fig. 1) discloses an array substrate similar to that disclosed by Smith. Huang (e.g., Figs. 3-7) further discloses wherein the light-shielding layer has a plurality of holes arranged in an array (light-shielding layer includes a plurality of light transmission holes 35 arranged in an array), the array comprises at least two sub-arrays, each of the sub-arrays comprises at least two holes (Figs. 3-7; the array of light transmission holes 35 comprises at least two sub-arrays, each comprising at least two light transmission holes 35), a minimum distance from a hole in a sub-array of the sub-arrays to a hole in an adjacent sub-array of the sub-arrays is greater than a distance between two adjacent holes in the sub-array (take Fig. 6 as an example, D6>D5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Huang to the fingerprint sensor of Smith. Since the photo detectors need not to be aligned with the light emitting elements, the combination would provide an OLED display device integrated with a fingerprint photo sensor with a simplified design and manufacturing process.

Smith (e.g., Figs. 6 and 7) and Huang (e.g., Figs. 2-7) discloses wherein the array substrate further comprises a covering layer (Smith’s cover layer 210 or Huang’s cover layer 60), but does not disclose the covering layer comprises a first adhesive layer, a polarizer, a second adhesive layer and a spacer layer arranged sequentially from a side proximate to the base substrate to a side distal to the base substrate. However, the claimed features are well known in the display devices. As an example, Kim (e.g., Figs. 1-11) discloses an OLED display device including an optical fingerprint sensor similar to that disclosed by Lin, wherein the array substrate further comprises a covering layer on the light-emitting component (e.g., Fig. 3; OLED display layer 225), and the covering layer comprises a first adhesive layer (e.g., Fig. 3; optical clear adhesive (OCA) 224), a polarizer (e.g., Fig. 3; polarizer 222), a second adhesive layer (e.g., Fig. 3; optical clear adhesive (OCA) 221) and a spacer layer (e.g., Fig. 3; cover layer 100) arranged sequentially (e.g., Fig. 3) from a side proximate to the base substrate (e.g., Fig. 3; substrate 226) to a side distal to the base substrate (e.g., Fig. 3; substrate 226). As other examples, applicant may refer to references Song (US 20170300736 A1) and Jones (US 20170220844 A1). Both Song and Jones disclose an OLED display device including an optical fingerprint sensor similar to that disclosed by Lin. Song (e.g., Fig. 3B) and (e.g., Fig. 7) further disclose wherein the array substrate further comprises a covering layer on the light-emitting component, and the covering layer comprises a first adhesive layer, a polarizer, a second adhesive layer and a spacer layer arranged sequentially from a side proximate to the base substrate to a side distal to the base substrate. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim, Song, or Jones to the display device of Smith in view of Huang. The combination/motivation would be to provide an OLED display panel integrated with an optical fingerprint sensor with an improved optical image quality and an optical protection.

Regarding claim 2, Smith in view of Huang and further in view of Kim discloses the array substrate according to claim 1, Huang (e.g., Figs. 3-7) further discloses wherein the minimum distance (e.g., Fig. 6; distance D6) from a hole in a sub-array of the sub-arrays to a hole in an adjacent sub-array of the sub- arrays is more than twice the distance (e.g., Fig. 6; distance D5) between two adjacent holes in the sub-array (e.g., Fig. 6; D6>2D5).

Regarding claim 3, Smith in view of Huang and further in view of Kim discloses the array substrate according to claim 1, Smith (e.g., Figs. 6 and 7) discloses wherein the light-emitting component comprises an OLED component (OLED element 607b). Huang also discloses wherein the light-emitting component comprises an OLED component (OLED element; [0022]).

(e.g., Figs. 6 and 7) discloses wherein the light-shielding layer  comprises a metal (metallic light-shielding layer 607c).

Regarding claim 7, Smith in view of Huang and further in view of Kim discloses the array substrate according to claim 1, Smith (e.g., Figs. 6 and 7) discloses wherein the light sensor comprises at least one of a CCD light sensor and a CMOS light sensor (CCD sensor, CMOS sensor; [0038]).

Regarding claim 9, Smith in view of Huang and further in view of Kim discloses the array substrate according to claim 1, Smith (e.g., Figs. 6 and 7) discloses the array substrate further comprising a positioning circuit (e.g., Figs. 6; fingerprint sensor 202 acts as a position device determining a touch position of a user finger 216), wherein the positioning circuit is configured to determine a position of a touch object (e.g., Figs. 6; contact position of user finger 216, fingerprint detection position) based on an incident position at which a light reflected by the touch object (e.g., Figs. 6; light reflection from user finger 216) and passing through the holes is incident to the light sensor when the touch object touches the array substrate (e.g., Figs. 6; light reflection from finger 216, light transmission through holes 220 to sensor 202).

Regarding claim 10, Smith in view of Huang and further in view of Kim discloses the array substrate according to claim 1, Smith (e.g., Figs. 6 and 7) discloses the array substrate further comprising a fingerprint identification circuit (e.g., Fig. 6; fingerprint identification device), wherein the fingerprint identification circuit is configured to acquire a fingerprint image from the light sensor when the touch object is a finger device (e.g., Fig. 6; fingerprint image; [0057]).

Regarding claim 11, Smith in view of Huang and further in view of Kim discloses a display panel, comprising the array substrate according to claim 1, and a covering plate (e.g., Smith’s Fig. 6; cover glass 210) arranged opposite to the array substrate (e.g., Smith’s Fig. 6; array substrate), wherein the light-emitting component (e.g., Smith’s Fig. 6; OLED element 607b) of the array substrate faces to the covering plate (e.g., Smith’s Fig. 6; cover glass 210).

Regarding claim 12, Smith in view of Huang and further in view of Kim discloses a display device (e.g., Smith’s Figs. 6-7; OLED display device), comprising the display panel according to claim 1.

Regarding claim 13, Smith in view of Huang and further in view of Kim discloses a method of fingerprint identification using the array substrate according to claim 1, Smith (e.g., Figs. 6 and 7) discloses the method comprising: acquiring a fingerprint image from the light sensor when a finger touches the array substrate (e.g., Figs. 6 and 7; optical fingerprint sensor 202 captures a fingerprint image). Huang (e.g., Figs. 1-7) discloses the same feature as claimed.

(e.g., Figs. 6 and 7) discloses the method comprising: determining a touch position of a touch object (e.g., Figs. 6; fingerprint sensor 202 acts as a position device determining a touch position of a user finger 216) based on an incident position at which a light reflected by the touch object (e.g., Figs. 6; light reflection from user finger 216) and passing through the holes is incident to the light sensor when the touch object touches the array substrate (e.g., Figs. 6; light reflection from finger 216, light transmission through holes 220 to sensor 202).

Regarding claim 15, Smith in view of Huang and further in view of Kim discloses the touch control method using the array substrate according to claim 14, Huang (e.g., Fig. 1) discloses wherein the light sensor has sensing regions in one-to-one correspondence with the sub-arrays (e.g., Fig. 1; one-to-one correspondence), and the method comprises using a position of the sensing region at which a light reflected from the touch object (reflected light 95 from user finger 40) is received as the touch position of the touch object (contact position of user finger 40). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Huang to the fingerprint sensor of Smith with an increased detection accuracy and sensitivity.

6.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170017824 A1) in view of Huang (US 20180366593 A1) and Kim (US 20210151511 A1) and further in view of He (US 20190026527 A1).
(e.g., Figs. 3-7) teaches one configuration wherein the sub-array comprises the holes arranged in form of different array arrangements. Huang does not disclose wherein the sub-array comprises the holes arranged in form of a 10 x 10 array. However, He (e.g., Figs. 2-3) discloses an OLED display integrated with a fingerprint sensor similar to that disclosed by Lee, wherein the sub-array comprises the holes arranged in form of a 10 x 10 array (Fig. 22; 10 x 10 array). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from He to the fingerprint sensor of Smith in view of Huang and Kim to increase the sampling points of fingerprint sensing. The combination/motivation would be to provide an OLED display device integrated with a high resolution fingerprint photo sensor.

7.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170017824 A1) in view of Huang (US 20180366593 A1), Kim (US 20210151511 A1) and He (US 20190026527 A1) and further in view of Yim (US 20190251324 A1).
Regarding claim 5, Smith in view of Huang and Kim and further in view of He discloses the array substrate according to claim 1, He (e.g., Figs. 2-3 and 22) discloses wherein a diameter of the holes is ~40 microns ([0214] and [0220]). Lee does not discloses wherein a diameter of the holes ranges from 5 microns to 20 microns. However, Yim (e.g., Fig. 3) discloses an OLED display integrated with a fingerprint sensor similar to that disclosed by Lee, wherein a diameter of the holes ranges from 5 microns to 20 microns (Fig. 6 and [0073]; e.g., 20um). Therefore, it would have been obvious to one 

8.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170017824 A1) in view of Huang (US 20180366593 A1) and Kim (US 20210151511 A1) and further in view of Zeng (US 20180033835 A1).
Regarding claim 8, Smith in view of Huang and further in view of Kim discloses the array substrate according to claim 1, but does not disclose wherein the base substrate comprises a flexible base. However, Zeng (Figs. 1-68) discloses an OLED display integrated with a fingerprint sensor similar to that disclosed by Lee, wherein the base substrate comprises a flexible base ([0139]; flexible array substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Zeng to the fingerprint sensor of Smith in view of Huang and Kim. The combination/motivation would be to provide a flexible array substrate for an optical fingerprint sensor.

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of 

Conclusion	
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Song (US 20170300736 A1) and Jones (US 20170220844 A1) are cited, which teach the new limitations recited in claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691